Citation Nr: 0823721	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-21 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.   Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
tinnitus.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1969, 
and from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2003 rating decision that, 
among other things, denied the veteran's application to 
reopen her previously denied claims of service connection for 
hearing loss and tinnitus.  
 
The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
veteran's claim of service connection for hearing loss and 
tinnitus; the same month, the RO notified the veteran of that 
decision and her appellate rights; the veteran did not appeal 
this decision and it became final.

2.  The evidence added to the record since April 1994 is new, 
in that it is not cumulative and was not previously 
considered by decisionmakers, and material, because it bears 
directly and substantially on the issue on appeal, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of service connection for hearing loss and tinnitus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  Given the fully 
favorable action taken hereinbelow, the Board finds that no 
discussion of VCAA at this point is required.  


II.  New and material evidence.

Initially, the Board notes that VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO before August 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

As defined by the regulation in effect when the veteran filed 
the claim, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Instead, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), reviewing the history of former 
section 38 C.F.R. § 3.156(a), including comments by the 
Secretary submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of a 
complete record rather than a showing that the evidence would 
warrant a revision of a previous decision.  Id. at 1363.  

The evidence associated with the claims folder since the 
April 1994 rating decision that denied service connection for 
hearing loss and tinnitus includes private and VA medical 
records, a VA examination dated in December 2004, and 
statements and written argument submitted by or on behalf of 
the veteran.  

Of particular significance is the December 2004 VA 
examination report that found that the veteran suffered from 
bilateral hearing loss for VA purposes, but indicated that 
this hearing loss was not related to her active duty service.  
The examiner also noted that the veteran reported high 
pitched loud ringing in both ears approximately once a week 
beginning 6 years prior to the examination, but also 
indicated that this was not likely related to acoustic trauma 
in service.  

This evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence is also 
neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.  

Having determined that new and material evidence has been 
added to the record, the veteran's claims of service 
connection for hearing loss and tinnitus are reopened.  


ORDER

As new and material evidence has been received to reopen the 
claims of service connection for hearing loss and tinnitus, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

In this regard, the Board notes that the veteran's claims 
file indicates that the veteran has been awarded disability 
benefits from the Social Security Administration, effective 
since May 2004.  The veteran's claims file, however, contains 
only the award letter.  The other records and documents 
related to this award have not been associated with the 
veteran's claims file.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
a previously denied claim of service connection, and was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

The veteran was not, however, provided with information 
regarding the basic elements required to show service 
connection for a disability.  This case must therefore be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should send the veteran and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim of service 
connection for hearing loss and tinnitus.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on the veteran's behalf.  

The letter should also contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issues of 
service connection for hearing loss and 
tinnitus in light of all pertinent 
evidence and legal authority.  If any 
benefit on appeal remains denied, then 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


